     Case 4:20-cv-00143 Document 16 Filed on 04/27/20 in TXSD Page 1 of 7
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                      IN THE UNITED STATES DISTRICT COURT              April 27, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS            David J. Bradley, Clerk
                                HOUSTON DIVISION


MARYS. THOMAS,                            §
                                          §
                      Plaintiff,          §
                                          §
v.                                        §     CIVIL ACTION NO. H-20-0143
                                          §
SAM'S EAST, INC.,                         §
                                          §
                      Defendant.          §



                            MEMORANDUM OPINION AND ORDER


      Plaintiff Mary Thomas ("Plaintiff") asserts claims against
defendant Sam's East, Inc.          ("Defendant") for negligence, assault,
and battery. 1       Pending before the court is Defendant's Motion for
Summary Judgment (Docket Entry No. 6) ("Defendant's MSJ") .            For the
reasons explained below, Defendant's MSJ will be granted.

                     I.   Factual and Procedural Background

      Plaintiff alleges that on July 5,            2017,   she sustained an
injury to her right foot when struck by shopping carts pushed by an
employee on the premises of a Sam's Club in Houston, Texas. 2                  She
filed this action in state court on June 27, 2019, and filed her



      Plaintiff's First Amended Original Petition ("Amended
      1

Petition"), Exhibit 3 to Notice of Removal, Docket Entry No. 1-3,
pp. 1-2 11 3-6. All page numbers for docket entries in the record
refer to the pagination inserted at the top of the page by the
court's electronic filing system, CM/ECF.
      2
          Id. at 1   1 3.
    Case 4:20-cv-00143 Document 16 Filed on 04/27/20 in TXSD Page 2 of 7



Amended Petition on December 16, 2019. 3       Defendant was served with
process on January 7, 2020. 4    Defendant timely removed on the basis
of diversity jurisdiction. 5
      Defendant filed its Motion for Summary Judgment on March 2,
2020, contending that the action must be dismissed because it is
barred by the Texas two-year statute of limitations. 6            Plaintiff
responded on March 18, 2020, 7 and Defendant replied on March 20,
2020. 8


                         II.   Standard of Review

      Summary judgment is appropriate if the movant establishes that
there is no genuine dispute about any material fact and the movant
is entitled to judgment as a matter of law.        Fed. R. Civ. P. 56(a).
Disputes about material facts are genuine "if the evidence is such


      Plaintiff's Original Petition, Exhibit 2 to Notice of
      3

Removal, Docket Entry No. 1-2, p. l; Amended Petition, Exhibit 3 to
Notice of Removal, Docket Entry No. 1-3, p. 1.
      Service of Process Transmittal, Exhibit C to Defendant's MSJ,
      4

Docket Entry No. 6-3, p. 1.
      5
          Notice of Removal, Docket Entry No. 1.
      Defendant's MSJ, Docket Entry No. 6, p. 2; see also
      6

Defendant's Original Answer, Exhibit 4 to Notice of Removal, Docket
Entry No. 1-4, p. 3 1 14 (asserting the statute of limitations as
a defense).
      Plaintiff's Response to Defendant's Motion for
      7
                                                                     Summary
Judgment ("Plaintiff's Response"), Docket Entry No. 14.
      Defendant's Reply to Plaintiff's Response to Defendant's
      8

Motion for Summary Judgment ("Defendant's Reply"), Docket Entry
No. 15.
                                    -2-
    Case 4:20-cv-00143 Document 16 Filed on 04/27/20 in TXSD Page 3 of 7



that a reasonable jury could return a verdict for the nonmoving

party."   Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2510
(1986).   The moving party is entitled to judgment as a matter of
law if "the nonmoving party has failed to make a sufficient showing
on an essential element of her case with respect to which she has
the burden of proof."     Celotex Corp. v. Catrett, 106 S. Ct. 2548,
2552 (1986).
     A party moving for summary judgment "must 'demonstrate the
absence of a genuine issue of material fact,' but need not negate
the elements of the nonmovant' s case."      Little v. Liquid Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994) (en bane) (per curiam) (quoting

Celotex, 106 S. Ct. at 2553).       "If the moving party fails to meet
this initial burden, the motion must be denied, regardless of the
nonmovant's response."     Id. If the moving party meets this burden,
Rule 56 © requires the nonmovant to go beyond the pleadings and show
by admissible evidence that specific facts exist over which there
is a genuine issue for trial.        Id.    The nonmovant "must do more
than simply show that there is some metaphysical doubt as to the
material facts." Matushita Electric Industrial Co., Ltd. v. Zenith
Radio Corp., 106 S. Ct. 1348, 1356 (1986).


                        III.   Law and Analysis

     "Summary judgment is appropriate when the undisputed facts
demonstrate that a claim is time-barred."         Babin v. Quality Energy
Services, Inc., 877 F.3d 621, 624          (5th Cir. 2017).       Defendant

                                    -3-
    Case 4:20-cv-00143 Document 16 Filed on 04/27/20 in TXSD Page 4 of 7



contends that it is entitled to summary judgment because it was not
served with process until six months after the two-year limitations
period for Plaintiff's claims had expired. 9
     Texas law requires a plaintiff who files suit but does not
serve process within the limitations period to use due diligence in

procuring service on the defendant in order to toll the statute of
limitations.     Saenz v. Keller Industries of Texas, Inc., 951 F.2d
665, 668 (5th Cir. 1992).      This due diligence requirement applies
to state law claims brought in federal court under diversity

jurisdiction. Id. Whether due diligence was exercised in pursuing
service of process is usually a question of fact, but a plaintiff
may be found not to have exercised due diligence as a matter of law
if no excuse is offered for a failure to procure service.                  Id.
"[I]t is the plaintiff's burden to present evidence regarding the
efforts that were made to serve the defendant, and to explain every
lapse in effort or period of delay."         Proulx v. Wells, 235 S.W.3d
213, 216 (Tex. 2007).

     Plaintiff's claims are subject to a two-year limitations
period. 10 See Tex. Civ. Prac.    &   Rem. Code§ 16.003 (a). Because the
alleged injury occurred on July 5, 2017, the limitations period
expired on July 5, 2019.       Plaintiff filed the action on June 27,



     9
         Defendant's MSJ, Docket Entry No. 6, p. 2, 3.
      Amended Petition, Exhibit 3 to Notice of Removal, Docket
     10

Entry No. 1-3, p. 2, 5.
                                      -4-
     Case 4:20-cv-00143 Document 16 Filed on 04/27/20 in TXSD Page 5 of 7




2019, but Defendant was not served until January 7, 2020 - over six

months after Plaintiff filed suit and the limitations period has

expired.

        Courts have held that an unexplained delay of several months

in serving process shows a lack of due diligence as a matter of

law.        �, Contreras v. Chavez, 420 F. App'x 379, 381 (5th Cir.

2011)         A plaintiff must give a reasonable explanation for the

delay and        show persistent,   determined attempts         to   serve the

defendant during the period of delay.           See Proulx, 235 S.W.3d at

216; Webster v. Thomas, 5 S.W.3d 287, 291 (Tex. App.-Houston [14th

Dist.] 1999, no pet.).        Plaintiff states that her counsel called

the Harris County Clerk's office             "several times inquiring if

Defendant had been served .            [and was] told several times that

the County Clerk had not received any indication that Defendant had

been served nor had         the   citation    been   returned    un-served. 1111

"Plaintiff's Counsel was waiting to see if Defendant would be

served. 1112     Plaintiff offers no explanation why no further action

was taken.       The court concludes that passively waiting for service

to occur for over five months and taking no action but to call the

clerk's office to inquire about the status of service shows a lack

of diligence as a matter of law.           Moreover, Plaintiff attaches no



       11   Plaintiff's Response, Docket Entry No. 14, p. 1.
       12rd.



                                     -5-
    Case 4:20-cv-00143 Document 16 Filed on 04/27/20 in TXSD Page 6 of 7



evidence     to   show   the   actions   taken   to   effectuate   service. 13
Plaintiff has not met the requirements necessary to toll the
limitations period to when Defendant was served process.
     Plaintiff also argues that Defendant's MSJ should be denied
because she has alleged a claim for breach of Defendant's duty to
maintain the premises in a safe condition. 14           Although Plaintiff
contends that the four-year limitations period for breach of
warranty applies to such a claim, this claim is governed by section
16.003(a)'s two-year limitations period.          Ayala v. Home Depot USA,
Inc., Civil Action No. l:16-v076, 2017 WL 1164170, at *3 (S.D. Tex.
March 29, 2017).
     Plaintiff also argues that she has alleged that her injury
resulted from a breach of an implied warranty. 15         Defendant replies
that there is no such allegation in the Amended Petition. 16               The
Amended Petition does not name breach of warranty as a cause of
action, and states only that Defendant's negligence, assault, and
battery caused Plaintiff's injuries. 17 It only states there was "an



      Plaintiff's Response cites "Plaintiff's Counsel Affidavit
     13

attached as Plaintiff's Exhibit 'A'" but did not attach any
exhibits to its brief. Plaintiff's Response, Docket Entry No. 14,
p. 1.
     14
          Id. at 2.
     15
          Id. at 2.
     16
          Defendant's Reply, Docket Entry No. 15, pp. 1-2.
      Amended Petition, Exhibit 3 to Notice of Removal, Docket
     17

Entry No. 1-3, p. 2 11 6-8.
                                     -6-
    Case 4:20-cv-00143 Document 16 Filed on 04/27/20 in TXSD Page 7 of 7



implied warranty that 'the store would be safe and that defendant's
employees would act with reasonable care and not injure patrons
such as Plaintiff in the manner which Plaintiff was injured.' " 18
Plaintiff argues this describes an implied warranty of good and
workmanlike performance,           but such a warranty only applies to

services "involving the repair or modification of existing tangible
goods or property."         See Archibald v. Act III Arabians, 755 S.W.2d
84, 85 (Tex. 1988). The Amended Petition does not mention any such
services. The court concludes the Amended Petition does not allege

breach of implied warranty as a cause of action.


                            IV.   Conclusion and Order

     For the reasons explained above, the court concludes there is
no genuine issue of material fact as to whether Plaintiff's claims
are barred by the statute of limitations.           Defendant's Motion for

Summary Judgment (Docket Entry No. 6) is GRANTED.

     SIGNED at Houston, Texas, on this 27th day of April, 2020.




                                         SENIOR UNITED STATES DISTRICT JUDGE




     18
          Id. at 2   1 7.
                                       -7-
